                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 5:05-CR-235-KDB-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER
                                          )
TRAVIS JEARARD CARLTON,                   )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal First Step

Act Motion” (Document No. 890) filed January 31, 2020. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Motion for Reduced Sentence Under the First Step Act of

2018 contains sensitive and private information that is inappropriate for public access. Having

carefully considered the motion and the record, and for good cause, the undersigned will grant the

motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal First Step Act

Motion” (Document No. 890) is GRANTED, and the Defendant’s Motion for Reduced Sentence

Under the Frist Step Act of 2018 (Document No. 889) is sealed until further Order of this Court.



                                       Signed: February 3, 2020
